DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/26/2021. As directed by the amendment: claims 1, 3, 6 and 12 have been amended, no claim has been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed in light of Applicant’s amendment filed on 10/26/2021 and amendment with remarks (pages 10-20) filed on 2/4/2021. 
Regarding independent claims 1, 6 and 12, the closest prior art of record Tong et al. ‘557 although discloses most of the claimed features, the reference fails to teach, suggest or render obvious an exoskeleton network that “determines a first state estimate for a current classification program being implemented by the wearable pneumatic exoskeleton system, the first state estimate being a first prediction of an intended user action using the current classification program processing a first set of sensor data obtained from the plurality of sensors of the wearable pneumatic exoskeleton system [and] ... determines a second state estimate for a reference classification program, the second state estimate being a second prediction of the intended user action using the reference classification program processing the first set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785